EXHIBIT 10.8

BANCFIRST CORPORATION

EMPLOYEE STOCK OWNERSHIP PLAN

AMENDMENT FOR

PENSION PROTECTION ACT, HEART ACT AND

THE WORKER, RETIREE AND EMPLOYER RECOVERY ACT

ARTICLE I

PREAMBLE

 

1.1 Effective date of Amendment. BancFirst Corporation (the “Company”) adopts
this Amendment to the BancFirst Corporation Employee Stock Ownership Plan (the
“Plan”) to reflect recent law changes. This Amendment is effective as indicated
below for the respective provisions.

 

1.2 Superseding of inconsistent provisions. This Amendment supersedes the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this Amendment.

 

1.3 Construction. Except as otherwise provided in this Amendment, any reference
to “Section” in this Amendment refers only to sections within this Amendment,
and is not a reference to the Plan. The Article and Section numbering in this
Amendment is solely for purposes of this Amendment, and does not relate to any
Plan article, section or other numbering designations.

 

1.4 Effect of restatement of Plan. If the Company restates the Plan, then this
Amendment shall remain in effect after such restatement unless the provisions in
this Amendment are restated or otherwise become obsolete (e.g., if the Plan is
restated onto a plan document which incorporates PPA provisions).

ARTICLE II

CHANGES TO COMPLY WITH THE PENSION PROTECTION ACT

The following apply to the Plan’s Compliance with the Pension Protection Act of
2006 (the “PPA”).

 

2.1 Vesting. The Plan’s Vesting Schedules are not changed by this Amendment
because they comply with the requirements of the PPA.



--------------------------------------------------------------------------------

2.2 Direct Rollover Of Non-Spousal Distribution

 

  a. Non-spouse beneficiary rollover right. For distributions after December 31,
2007, a non-spouse beneficiary who is a “designated beneficiary” under Code
§401(a)(9)(E) and the regulations thereunder, by a direct trustee-to-trustee
transfer (“direct rollover”), may roll over all or any portion of his or her
distribution to an individual retirement account the beneficiary establishes for
purposes of receiving the distribution. In order to be able to roll over the
distribution, the distribution otherwise must satisfy the definition of an
eligible rollover distribution.

 

  b. Certain requirements not applicable. Although a non-spouse beneficiary may
roll over directly a distribution as provided in Subsection a. above, any
distribution made prior to January 1, 2010 is not subject to the direct rollover
requirements of Code §401(a)(31) (including Code §401(a)(31)(B), the notice
requirements of Code §402(f) or the mandatory withholding requirements of Code
§3405(c)). If a non-spouse beneficiary receives a distribution from the Plan,
the distribution is not eligible for a “60-day” rollover.

 

  c. Trust beneficiary. If the Participant’s named beneficiary is a trust, the
Plan may make a direct rollover to an individual retirement account on behalf of
the trust, provided the trust satisfies the requirements to be a designated
beneficiary within the meaning of Code §401(a)(9)(E).

 

  d. Required minimum distributions not eligible for rollover. A non-spouse
beneficiary may not roll over an amount which is a required minimum
distribution, as determined under applicable Treasury regulations and other
Internal Revenue Service guidance. If the Participant dies before his or her
required beginning date and the non-spouse beneficiary rolls over to an IRA the
maximum amount eligible for rollover, the beneficiary may elect to use either
the 5-year rule or the life expectancy rule, pursuant to Treas. Reg.
§1.401(a)(9)-3, A-4(c), in determining the required minimum distributions from
the IRA that receives the non-spouse beneficiary’s distribution.

 

2.3 Hardships. Hardship distributions for expenses of beneficiaries will not be
allowed.

 

2.4 In-service distributions. In-service distributions will be allowed pursuant
to the terms of the Plan with out amendment.

 

2



--------------------------------------------------------------------------------

2.5 Qualified Reservist Distributions. Qualified Reservist distributions will be
allowed effective as of January 1, 2010. A “Qualified Reservist Distribution” is
any distribution to an individual who is ordered or called to active duty after
September 11, 2001, if: (i) the distribution is from amounts attributable to
elective deferrals in a 401(k) plan; (ii) the individual was (by reason of being
a member of a reserve component, as defined in section 101 of title 37, United
States Code) ordered or called to active duty for a period in excess of 179 days
or for an indefinite period; and (iii) the Plan makes the distribution during
the period beginning on the date of such order or call, and ending at the close
of the active duty period.

 

2.6 Participant Distribution Notification

 

  a. 180-day notification period. For any distribution notice issued in Plan
Years beginning after December 31, 2006, any reference to the 90-day maximum
notice period prior to distribution in applying the notice requirements of Code
§§402(f) (the rollover notice), 411(a)(11) (Participant’s consent to
distribution), and 417 (notice under the joint and survivor annuity rules) is
not changed.

 

  b. Notice of right to defer distribution. For any distribution notice issued
in Plan Years beginning after December 31, 2006, the description of a
Participant’s right, if any, to defer receipt of a distribution also will
describe the consequences of failing to defer receipt of the distribution. For
notices issued before the 90th day after the issuance of Treasury regulations
(unless future Revenue Service guidance otherwise requires), the notice will
include: (i) a description indicating the investment options available under the
Plan (including fees) that will be available if the Participant defers
distribution; and (ii) the portion of the summary plan description that contains
any special rules that might affect materially a Participant’s decision to
defer.

 

2.7 Direct rollover of after tax/Roth amounts to qualified plan/403(b) plan. For
taxable years beginning after December 31, 2006, a Participant may elect to
transfer employee (after-tax) or Roth elective deferral contributions by means
of a direct rollover to a qualified plan or to a 403(b) plan that agrees to
account separately for amounts so transferred, including accounting separately
for the portion of such distribution which is includible in gross income and the
portion of such distribution which is not includible in gross income.

 

3



--------------------------------------------------------------------------------

2.8 Divestment Of Company Securities

 

  a. Inapplicability of Section. This Section does not apply to this Plan so
long as it is an employee stock ownership plan (“ESOP”) if: (i) there are no
contributions to the ESOP (or related earnings) attributable to elective
deferrals or matching contributions; and (ii) the ESOP is a separate plan, for
purposes of Code §414(l), from any other defined benefit plan or defined
contribution plan maintained by the same employer or employers.

 

  b. Rule applicable to elective deferrals and employee contributions. For Plan
Years beginning after December 31, 2006, if any portion of the account of a
Participant (including, for purposes of this Section, a beneficiary entitled to
exercise the rights of a Participant) attributable to elective deferrals or
employee contributions is invested in publicly-traded Company securities, the
Participant may elect to direct the Plan to divest any such securities, and to
reinvest an equivalent amount in other investment options which satisfy the
requirements of Subsection c. below.

 

  c. Rule applicable to Company contributions. If any portion of a Participant’s
account attributable to profit sharing or matching contributions is invested in
publicly-traded Company securities, then a Participant, or a beneficiary of any
deceased Participant entitled to exercise the right of a Participant, may elect
to direct the Plan to divest any such securities, and to reinvest an equivalent
amount in other investment options which satisfy the requirements of Subsection
c. below.

 

  d. Investment options. For purposes of this Section, other investment options
must include not less than 3 investment options, other than Company securities,
to which the Participant may direct the proceeds of divestment of Company
securities required by this Section, each of which options is diversified and
has materially different risk and return characteristics. The Plan must provide
reasonable divestment and reinvestment opportunities at least quarterly. Except
as provided in regulations, the Plan may not impose restrictions or conditions
on the investment of Company securities which the Plan does not impose on the
investment of other Plan assets, other than restrictions or conditions imposed
by reason of the application of securities laws or a condition permitted under
IRS Notice 2006-107 or other applicable guidance.

 

4



--------------------------------------------------------------------------------

  e. Treatment as publicly traded Company securities. Except as provided in
Treasury regulations or in Code §401(a)(35)(F)(ii) (relating to certain
controlled groups), a plan holding Company securities which are not publicly
traded Company securities is treated as holding publicly traded Company
securities if any Company corporation, or any member of a controlled group of
corporations which includes such Company corporation (as defined in Code
§401(a)(35)(F)(iii)) has issued a class of stock which is a publicly traded
Company security.

 

2.10 Qualified Optional Survivor Annuity

 

  a. Right to Elect Qualified Optional Survivor Annuity. Effective with respect
to Plan Years beginning after December 31, 2007, a participant who has a benefit
which is subject to the qualified joint and survivor annuity form of benefit,
offered under the Plan, and who elects to waive such qualified joint survivor
annuity is entitled to elect the “qualified optional survivor annuity” at any
time during the applicable election period. Furthermore, the written explanation
of the joint and survivor annuity shall explain the terms and conditions of the
“qualified optional survivor annuity.”

 

  b. Definition of Qualified Optional Survivor Annuity.

 

  1. General. For purposes of this Article, the term “qualified optional
survivor annuity” means an annuity:

 

  a. For the life of the participant with a survivor annuity for the life of the
spouse which is equal to the “applicable percentage” of the amount of the
annuity which is payable during the joint lives of the Participant and the
spouse, and

 

  b. Which is the actuarial equivalent of a single annuity for the life of the
Participant.

Such term also includes any annuity in a form having the effect of an annuity
described in the preceding sentence.

 

5



--------------------------------------------------------------------------------

  2. Applicable percentage. For purposes of this Section, the “applicable
percentage” is based on the survivor annuity percentage (i.e., the percentage
which the survivor annuity under the Plan’s qualified joint and survivor annuity
bears to the annuity payable during the joint lives of the participant and the
spouse). If the survivor annuity percentage is less than 75 percent, then the
“applicable percentage” is 75 percent; otherwise, the “applicable percentage” is
50 percent.

 

2.11 Direct Roth IRA rollover. For distributions made after December 31, 2007, a
participant may elect to roll over directly an eligible rollover distribution to
a Roth IRA described in Code §408A(b).

 

2.12 Permissible QDROs. Effective April 6, 2007, a domestic relations order that
otherwise satisfies the requirements for a qualified domestic relations order
(“QDRO”) will not fail to be a QDRO: (i) solely because the order is issued
after, or revises, another domestic relations order or QDRO; or (ii) solely
because of the time at which the order is issued, including issuance after the
annuity starting date or after the Participant’s death.

ARTICLE III

HEART ACT PROVISIONS

 

3.1 Death benefits. In the case of a death occurring on or after January 1,
2007, if a Participant dies while performing qualified military service (as
defined in Code § 414(u)), the survivors of the Participant are entitled to any
additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan as if the Participant had
resumed and then terminated employment on account of death.

 

3.2 Benefit accrual. For benefit accrual purposes, the Plan treats an individual
who dies or becomes disabled on or after January 1, 2007 (as defined under the
terms of the Plan) while performing qualified military service with respect to
the Company as if the individual had resumed employment in accordance with the
individual’s reemployment rights under USERRA, on the day preceding death or
disability (as the case may be) and terminated employment on the actual date of
death or disability. The Plan will determine the amount of employee
contributions and the amount of elective deferrals of an individual treated as
reemployed under this Section 3.2 for purposes of applying paragraph Code
§414(u)(8)(C) on the basis of the individual’s average actual employee
contributions or elective deferrals for the lesser of: (i) the 12-month period
of service with the Company immediately prior to qualified military service; or
(ii) if service with the Company is less than such 12-month period, the actual
length of continuous service with the Company.

 

6



--------------------------------------------------------------------------------

3.3 Differential wage payments. For years beginning after December 31, 2008,
(i) an individual receiving a differential wage payment, as defined by Code
§3401(h)(2), is treated as an employee of the employer making the payment,
(ii) the differential wage payment is treated as compensation, and (iii) the
Plan is not treated as failing to meet the requirements of any provision
described in Code §414(u)(1)(C) by reason of any contribution or benefit which
is based on the differential wage payment.

ARTICLE IV

WORKER, RETIREE AND EMPLOYER RECOVERY ACT PROVISIONS

The provisions of the Plan relating to the requirements of Code §401(a)(9) are
waived for 2009 unless a participant requests otherwise.

This Amendment has been executed this 17th day of December, 2009.

 

BANCFIRST CORPORATION /s/ Joe T. Shockley, Jr. Joe T. Shockley, Jr. Executive
Vice President and Chief Financial Officer December 17, 2009

 

7